DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 1-18) in the reply filed on 02/01/2022 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 10, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (US Pub 2015/0255373).
Regarding claim 9, Watanabe (figs. 1 and 3A to 7C) teaches a method for making a chip device comprising: 
applying, patterning, and developing photoresist (coating a resist 41, [0029]) over a backside of a wafer (substrate 11, [0029]) comprising a plurality of chips (integrated circuits in the circuit layer 12, 
using the patterned backside photoresist mask to form, on the backside of the wafer, a unique die mark identifier pattern (holes 23, 35 and 36, [0040]-[0041]) corresponding to the plurality of unique patterned mask openings, where the unique die mark identifier pattern comprises a first unique pattern (23) for a first set of one or more chips (chip area 2, [0040]) and a second unique pattern (23) for a second set of one or more chips (chip area 2, [0040]); 
removing the patterned backside photoresist mask from the backside of the wafer to leave the unique die mark identifier pattern in place (figs. 5B-5C); and 
singulating the wafer to form a plurality of chip devices (cut along the dicing line 3, [0018] and fig. 1).
Regarding claim 10, Watanabe teaches the method of claim 9, wherein the wafer comprises a shared wafer semiconductor substrate (glass substrate 15, [0028]) formed with a transparent semiconductor material. 
Regarding claim 16, Watanabe teaches the method of claim 9, where the patterned backside photoresist mask is formed on the backside of a wafer and where using the patterned backside photoresist mask to form the unique die mark identifier pattern comprises electroplating a metal layer (nickel vias 21, plating, [0046]) with the patterned backside photoresist mask in place to form the unique die mark identifier pattern as electroplated metal in the plurality of unique patterned mask openings.
Regarding claim 17, Watanabe teaches the method of claim 9, where the first unique pattern (23) formed on the first set of one or more chips comprises an alphanumeric label, bar coding label, binary pattern, or die-specific pattern which is unique for the first set of one or more chips (die-specific pattern, see fig. 5A).
Regarding claim 18, Watanabe teaches the method of claim 9, where the unique die mark identifier pattern (23) is formed on a backside of each chip (integrated circuit 16) and located in alignment with a viewing area defined in an opposing frontside of the chip where there are no visual obstructions to optically inspecting, through semiconductor substrate of the chip, the unique die mark identifier pattern ([0049] and fig. 9).

Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests where the patterned backside photoresist mask is formed on an underlying layer located on the backside of a wafer. 
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests selectively etching the underlying layer using the patterned photoresist mask to form, on each integrated circuit die, a unique die mark identifier pattern of etched openings in the underlying layer corresponding to the unique set of one or more openings in the patterned photoresist mask.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892